Citation Nr: 0706285	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-43 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for seborrheic 
dermatitis of the face and scalp to include as secondary to 
service-connected acne.  

2. Entitlement to service connection for dry skin to include 
as secondary to service-connected acne.  

3. Entitlement to service connection for bilateral tinea 
pedis to include as secondary to service-connected acne.  

4. Entitlement to service connection for folliculitis of the 
chest, back, and abdomen, to include as secondary to service-
connected acne.   

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in March 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).             

In November 2006, the veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.

In a Statement in Support of Claim, dated in February 2004, 
the veteran raised the issue of service connection for eczema 
to include as secondary to service-connected acne.  In 
November 2006 at his hearing, the veteran raised the issue of 
service connection for depression secondary to service-
connected acne.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. Seborrheic dermatitis of the face and scalp is unrelated 
to service or to service-connected acne.  

2. Dry skin is unrelated to service or to service-connected 
acne.  

3. Bilateral tinea pedis is unrelated to service or to 
service-connected acne.  

4. Folliculitis of the chest, back, and abdomen is unrelated 
to service or to service-connected acne.  




CONCLUSIONS OF LAW

1. Seborrheic dermatitis of the face and scalp was not 
incurred in or aggravated by active military service, and is 
not proximately due to or the result of service-connected 
acne.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2006).

2. Dry skin was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected acne.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3. Bilateral tinea pedis was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of service-connected acne.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2006).

4. Folliculitis of the chest, back, and abdomen was not 
incurred in or aggravated by active military service, and is 
not proximately due to or the result of service-connected 
acne.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2006).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003 and March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  On 
the question of secondary service connection, the veteran was 
informed that the evidence needed to substantiate the claims 
was evidence of current disability and a relationship between 
the current disability and a service-connected disability.  
The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).    

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  Since the 
Board is denying the claims, any question as to the 
disability rating is rendered moot and the post-adjudication 
notice has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran's service 
medical records are unavailable.  The Board notes that the RO 
has attempted to obtain the veteran's service medical records 
on at least two occasions.  The National Personnel Records 
Center indicated that the service medical records had been 
forwarded to the RO, but those records are apparently 
unavailable.  Thus, further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c )(2).  Although the veteran's service medical records 
are unavailable, the RO has obtained VA records and private 
medical records.  The RO has also afforded the veteran a VA 
examination in February 2004.  Moreover, in a VCAA Notice 
Response, dated in April 2006, the veteran checked the box 
that indicated that he had no other information or evidence 
to give VA to substantiate his claims.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service. 38 C.F.R. 
§ 3.303(d).      

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability. Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.


Factual Background

The veteran's service medical records are unavailable.

According to a November 1974 letter from a private 
dermatologist, H. B., M.D., the veteran had been treated for 
acne since November 1968. 

In a May 1997 progress note from The Free Medical Clinic, it 
was reported that the veteran had facial eczema.

In a June 1997 Department of Social Services record it was 
reported that the veteran had facial acne and eczema.

In a July 1997 vocational rehabilitation study it was 
reported that the veteran had a diffuse follicular rash 
possibly complicated by tinea versicolor.  A list of the 
veteran's problems included folliculitis.   

In August 1997, VA records show that the veteran had a 
diffuse macular, darkened rash across his back.

In May 2001, the veteran underwent a VA examination.  At that 
time, the examining physician stated that according to the 
veteran, he developed severe facial acne after shaving his 
face in the military in 1966.  The veteran stated that 
following his discharge, he continued to experience severe 
acne.  He stated that he took Tetracycline; however, he 
continued to have acne eruptions, scarring, and dry skin on 
his face.  Physical examination revealed severe dry, scaling 
skin lesions over the veteran's entire face, most pronounced 
in the areas of hair growth (beard and eyebrow).  There were 
small papular lesions with a similar distribution over his 
face.  There were large areas of hyperpigmented maculas over 
his back, chest, and abdomen.  The diagnoses were severe 
follicularis barbae and severe atopic dermatitis.

In a decision in April 2001, the Board concluded that acne 
was incurred in service. 

In a July 2001 note, M.R.S., MD, stated that the veteran had 
a dry, itchy, scaling rash of the whole face with constant 
itching.

A VA examination was conducted in September 2001.  At that 
time, the examining physician noted the veteran's complaints 
of a rash of the face and back, which would become flaky and 
peeled.  According to the veteran, the rash developed while 
he was in the military.  On examination, there was nodular 
scaling of the scalp.  There was also scaling of the 
forehead, nose, malar areas, external ear, and near the ear 
canal.  The chest also had areas of scaling.  There were 
hyperpigmented, small papules, which were also on the back.  
The neck and extremities were clear.  The diagnosis was 
underlying atrophic diathesis with some dry skin.  The 
examiner opined that the facial and scalp lesions appeared to 
represent seborrhea.

VA records show that in December 2001 the veteran was seen 
for complaints of eczema on his face which was quite 
pronounced and pruritic.  The veteran stated that his skin 
got worse when he was under stress.  The assessment was 
eczema, acne, and depression.  The records reflect that the 
veteran was seen once again in December 2001 for complaints 
of an eczema-like rash on his face.  The veteran stated that 
he had had that for many years.    

In February 2004, the veteran underwent a VA examination.  At 
that time, the examining physician noted that he had reviewed 
the veteran's claims file.  The examiner stated that 
according to the veteran, during service, he developed 
"hives" on his face.  The veteran indicated that he was 
placed on a shaving profile and the condition cleared.  He 
noted that for the remainder of his service, he had one other 
break out which included his forehead and neck.  According to 
the veteran, after his discharge, he received treatment from 
Dr. H.B. for dry skin, an oily face, and acne.  The veteran 
stated that Dr. B. died in the mid 1970s, and that he did not 
seek treatment again until the mid 1980s, when he received 
treatment from Dr. M.R.S.  At present, the veteran used a 
Eucerin cream twice daily on his face.  

The physical examination showed that the veteran had some 
pruritus on his face and scalp, as well as other parts of his 
body.  There was moderate, diffuse scaling on the scalp and 
face.  The beard area was clear.  There were minimal 
superficial residuals of presumable acne in the malar areas 
and lateral to the malar areas, bilaterally.  The neck was 
clear.  The upper back and upper chest had scattered 
hyperpigmented maculas.  The mid and lower back revealed 
slightly elevated follicular hyperpigmentation.  The 
diagnoses were non-active acne vulgaris, seborrheic 
dermatitis of the face and scalp, dry skin of the shins, 
bilateral tinea pedis, and folliculitis involving the chest, 
back, and abdomen.  The examiner stated that the veteran's 
treatment since the 1970s had been more directed to his 
seborrheic dermatitis than his acne.  The examiner opined 
that it was unlikely that the veteran's seborrheic dermatitis 
of the face and scalp, dry skin, bilateral tinea pedis, 
and/or folliculitis involving the chest, back, and abdomen, 
originated in service or were caused or chronically worsened 
by the service-connected acne.  The rationale was that none 
of the aforementioned skin disorders were caused by acne 
vulgaris.  Color photographs of the affected bodily areas 
were attached to the examination report.

In November 2006, the veteran appeared at a hearing before 
the undersigned.  At that time, the veteran testified that 
during service, he was exposed to noxious substances while 
undergoing gas chamber training.  The veteran stated that 
after the training exercise, he noticed that his skin was 
extremely dry and he broke out in pimples.  The veteran 
maintained that his currently diagnosed seborrheic dermatitis 
of the face and scalp, dry skin, bilateral tinea pedis, and 
folliculitis involving the chest, back, and abdomen, were 
incurred during his period of active military service.  In 
the alternative, the veteran contended that his service-
connected acne caused or chronically worsened the 
aforementioned skin disorders.  

Analysis

As the veteran's service medical records are unavailable, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).      

In this case, the evidence of record shows that the veteran 
currently has seborrheic dermatitis of the face and scalp, 
dry skin, bilateral tinea pedis, and folliculitis of the 
chest, back, and abdomen.  However, while the medical 
evidence of record shows that the veteran currently has the 
aforementioned skin disorders, the medical evidence does not 
show that the skin disorders are related to his military 
service or were caused or made worse by his service-connected 
acne.  As stated above, in the veteran's February 2004 VA 
examination, the examiner opined that it was unlikely that 
the veteran's seborrheic dermatitis of the face and scalp, 
dry skin, bilateral tinea pedis, and/or folliculitis 
involving the chest, back, and abdomen, originated in service 
or were caused or chronically worsened by the service-
connected acne.  

The first medical evidence of folliculitis is in July 1997, 
over 28 years after the veteran's separation from the 
military.  In a private medical report, dated in July 1997, a 
list of the veteran's problems included folliculitis.  In 
addition, dry skin was first documented in the veteran's May 
2001 VA examination, seborrheic dermatitis was first 
documented in the veteran's September 2001 VA examination, 
and bilateral tinea pedis was first documented in the 
veteran's February 2004 VA examination.   

In this case, although the veteran's service medical records 
are unavailable, the fact remains that there is no 
alternative evidence showing that the veteran was diagnosed 
with seborrheic dermatitis of face and scalp, dry skin, 
bilateral tine pedis, and/or folliculitis of chest, back, and 
abdomen, contemporaneous with service.  In addition, although 
the veteran maintains that he has experienced the 
aforementioned skin disorders since his period of time in the 
military, there is no evidence of continuity of 
symptomatology of the skin disorders since service discharge.  
As previously stated, the earliest clinical indication of the 
presence of any of the aforementioned skin disorders is first 
shown in July 1997, over 28 years after the veteran's 
separation from the military. See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Red. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  Thus, there appears to be 
an extensive period of time in which no treatment was sought 
for any of the aforementioned skin disorders.  Id.  

The Board recognizes that in the February 2004 VA examination 
report, the examiner stated that the veteran's treatment 
since the 1970s had been more been directed to his seborrheic 
dermatitis than his acne.  In this regard, even if the Board 
finds that the veteran was first diagnosed with seborrheic 
dermatitis in the 1970s, which would still be over two years 
after the veteran's separation from the military.  In 
addition, the fact remains that there is no competent medical 
evidence of record relating any currently diagnosed 
seborrheic dermatitis of the face and scalp to a disease of 
service origin.  

The Board also recognizes the veteran's contention that his 
skin disorders, currently diagnosed as seborrheic dermatitis 
of the face and scalp, dry skin, bilateral tinea pedis, and 
folliculitis of the chest, back, and abdomen, were caused by 
in-service exposure to noxious substances while undergoing 
gas chamber training.  As previously stated, the veteran's 
service medical records are unavailable.  However, even if 
the Board accepts as true that the veteran was exposed to 
noxious substances while undergoing gas chamber training, the 
fact remains that there is no competent medical evidence of 
record which shows that the aforementioned diagnosed skin 
disorders are related to his military service to include any 
in-service exposure to noxious substances.  

The only evidence of record supporting the veteran's claims 
is his own lay opinion that he currently has seborrheic 
dermatitis of the face and scalp, dry skin, bilateral tinea 
pedis, and folliculitis of the chest, back, and abdomen, 
which were incurred during his period of active military 
service, or in the alternative, were caused or made worse by 
his service-connected acne.  However, the veteran has not 
been shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).      

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that links the currently diagnosed seborrheic 
dermatitis of the face and scalp, dry skin, bilateral tinea 
pedis, and/or folliculitis of the chest, back, and abdomen, 
to service or to the veteran's service-connected acne, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for seborrheic dermatitis of the face and 
scalp to include as secondary to service-connected acne is 
denied.  

Service connection for dry skin to include as secondary to 
service-connected acne, is denied.  

Service connection for bilateral tinea pedis to include as 
secondary to service-connected acne is denied.  

Service connection for folliculitis of the chest, back, and 
abdomen, to include as secondary to service-connected acne is 
denied.


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


